


110 HR 6037 IH: National Security Culture and Language

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6037
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Ms. Giffords (for
			 herself, Ms. Shea-Porter, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend titles 10 and 37, United States Code, to create
		  the position of Assistant Secretary of Defense for Irregular Warfare, Cultural
		  Training, and Social Science Initiatives and to authorize a new skill incentive
		  pay and proficiency bonus to encourage members of the Armed Forces to train in
		  critical foreign languages and foreign cultural studies.
	
	
		1.Short titleThis Act may be cited as the
			 National Security Culture and Language
			 Training Act.
		2.Office of
			 Irregular Warfare, Cultural Training, and Social Science Initiatives
			(a)Establishing the
			 Assistant Secretary of Defense for Irregular Warfare, Cultural Training, and
			 Social Science InitiativesSection 138 of title 10, United States
			 Code, is amended—
				(1)in subsection (a),
			 by striking ten and inserting eleven; and
				(2)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(6)One of the Assistant Secretaries shall be
				the Assistant Secretary of Defense for Irregular Warfare, Cultural Training,
				and Social Science Initiatives. He shall have as his principal duty the overall
				supervision of the Office of Irregular Warfare, Cultural Training, and Social
				Science
				Initiatives.
						.
				(b)Establishment of
			 the Office of Irregular Warfare, Cultural Training, and Social Science
			 InitiativesChapter 101 of title 10, United States Code, is
			 amended by adding at the end the following new section:
				
					2016.Office of
				Irregular Warfare, Cultural Training, and Social Science Initiatives
						(a)EstablishmentThere is in the Office of the Secretary of
				Defense an Office of Irregular Warfare, Cultural Training, and Social Science
				Initiatives (hereinafter in this section referred to as the
				Office). The Office shall be under the Assistant Secretary of
				Defense for Irregular Warfare, Cultural Training, and Social Science
				Initiatives.
						(b)DutiesThe
				Office shall—
							(1)devise and implement a training doctrine
				that includes the development of cultural, sociological, and psychological
				knowledge and skills for members of the armed forces;
							(2)use existing
				cultural training programs and structures in the armed forces to expand
				training efforts for all military personnel;
							(3)devise measurable,
				empirical criteria for determining the value and efficacy of each initiative
				and program of the Office;
							(4)develop and
				maintain partnerships between the Department of Defense and academic
				institutions, social science professionals, and human science professionals to
				further the mission of the Office;
							(5)serve as the
				clearinghouse within the Department of Defense for knowledge in the human and
				social sciences;
							(6)develop products
				and studies on cultural awareness training and education, educational training
				and science, language science, and opinion shaping; and
							(7)disseminate human
				and social science knowledge to members of the armed forces in the field in a
				useable, standardized form.
							(c)ReportNot later than one year after the date of
				the enactment of this section, and every year thereafter, the Assistant
				Secretary of Defense for Irregular Warfare, Cultural Training, and Social
				Science Initiatives shall submit a report to Congress on the implementation of
				this
				section.
						.
			3.Use of new skill
			 incentive pay and proficiency bonus authorities to encourage training in
			 critical foreign languages and foreign cultural studies
			(a)Eligibility for
			 skill proficiency bonusSubsection (b) of section 353 of title 37,
			 United States Code, is amended to read as follows:
				
					(b)Skill
				Proficiency Bonus
						(1)Availability;
				eligible personsThe
				Secretary concerned may pay a proficiency bonus to a member of a regular or
				reserve component of the uniformed services who—
							(A)is entitled to basic pay under section 204
				of this title or compensation under section 206 of this title or is enrolled in
				an officer training program; and
							(B)is determined to have, and maintains,
				certified proficiency under subsection (d) in a skill designated as critical by
				the Secretary concerned or is in training to acquire proficiency in a critical
				foreign language or expertise in foreign cultural studies or a related skill
				designated as critical by the Secretary concerned.
							(2)Inclusion of
				certain Senior ROTC membersA
				proficiency bonus may be paid under this subsection to a student who is
				enrolled in the Senior Reserve Officers’ Training Corps program even though the
				student is in the first year of the four-year course under the program. During
				the period covered by the proficiency bonus, the student shall also be entitled
				to a monthly subsistence allowance under section 209(c) of this title even
				though the student has not entered into an agreement under section 2103a of
				title 10. However, if the student receives incentive pay under subsection
				(g)(2) for the same period, the student may receive only a single monthly
				subsistence allowance under section 209(c) of this
				title.
						.
			(b)Availability of
			 incentive pay for participation in foreign language education or training
			 programsSuch section is further amended—
				(1)by redesignating
			 subsections (g), (h), and (i) as subsections (h), (i), and (j), respectively;
			 and
				(2)by inserting after
			 subsection (f) the following new subsection (g):
					
						(g)Foreign language
				studies in officer training programs
							(1)Availability of
				incentive payThe Secretary
				concerned may pay incentive pay to a person enrolled in an officer training
				program to also participate in an education or training program to acquire
				proficiency in a critical foreign language or expertise in foreign cultural
				studies or a related skill designated as critical by the Secretary
				concerned.
							(2)Inclusion of
				certain Senior ROTC membersIncentive pay may be paid under this
				subsection to a student who is enrolled in the Senior Reserve Officers’
				Training Corps program even though the student is in the first year of the
				four-year course under the program. While the student receives the incentive
				pay, the student shall also be entitled to a monthly subsistence allowance
				under section 209(c) of this title even though the student has not entered into
				an agreement under section 2103a of title 10. However, if the student receives
				a proficiency bonus under subsection (b)(2) covering the same month, the
				student may receive only a single monthly subsistence allowance under section
				209(c) of this title.
							(3)Critical foreign
				language definedIn this section, the term critical
				foreign language includes Arabic, Korean, Japanese, Chinese, Pashto,
				Persian-Farsi, Serbian-Croatian, Russian, Portuguese, or other language
				designated as critical by the Secretary
				concerned.
							.
				(c)Pilot program
			 for foreign language proficiency training for reserve members
				(1)Pilot program
			 requiredThe Secretary of
			 Defense shall conduct a pilot program to provide a skill proficiency bonus
			 under section 353(b) of title 37, United States Code, to a member of a reserve
			 component of the Armed Forces who is entitled to compensation under section 206
			 of such title while the member participates in an education or training program
			 to acquire proficiency in a critical foreign language or expertise in foreign
			 cultural studies or a related skill designated as critical under such section
			 353.
				(2)Duration of pilot
			 programThe Secretary shall
			 conduct the pilot program during the period beginning on October 1, 2008, and
			 ending on December 31, 2013. Incentive pay may not be provided under the pilot
			 program after December 31, 2013.
				(3)Reporting
			 requirementNot later than March 31, 2012, the Secretary shall
			 submit to Congress a report containing the results of the pilot program and the
			 recommendations of the Secretary regarding whether to continue or expand the
			 pilot program.
				(d)Expedited
			 implementationNotwithstanding section 662 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 180; 37 U.S.C. 301 note), the Secretary of a military department may
			 immediately implement the amendments made by subsections (a) and (b) in order
			 to ensure the prompt availability of proficiency bonuses and incentive pay
			 under section 553 of title 37, United States Code, as amended by such
			 subsections, for persons enrolled in officer training programs.
			
